Exhibit23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on FormS-3 (No. 333-148840) and FormS-8 (No. 333-139369) of Double-Take Software, Inc. (formerly NSI Software, Inc) and its subsidiariesof our reports dated March 10, 2010 relating to thefinancial statements, financial statement schedule, and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. Also, we consent to the reference to our firm as experts in the Form S-3. /s/ Eisner LLP New York, New York March 10, 2010
